Name: 1999/132/EC: Council Decision of 21 December 1998 relating to the conclusion of an Agreement between the European Community and the Council of Europe for the purpose of establishing, in accordance with Article 7(3) of Council Regulation (EC) No 1035/97 of 2 June 1997 establishing a European Monitoring Centre on Racism and Xenophobia, close cooperation between the Centre and the Council of Europe
 Type: Decision
 Subject Matter: politics and public safety;  European construction;  rights and freedoms;  European organisations;  EU institutions and European civil service
 Date Published: 1999-02-18

 18.2.1999 EN Official Journal of the European Communities L 44/33 COUNCIL DECISION of 21 December 1998 relating to the conclusion of an Agreement between the European Community and the Council of Europe for the purpose of establishing, in accordance with Article 7(3) of Council Regulation (EC) No 1035/97 of 2 June 1997 establishing a European Monitoring Centre on Racism and Xenophobia, close cooperation between the Centre and the Council of Europe (1999/132/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1035/97 (1), and in particular Article 7(3) thereof, in conjunction with Article 228(2), second sentence, and (3), first subparagraph, of the EC Treaty, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas the Agreement between the European Community and the Council of Europe for the purpose of establishing, in accordance with Article 7(3) of Council Regulation (EC) No 1035/97 of 2 June 1997 establishing a European Monitoring Centre on Racism and Xenophobia, close cooperation between the Centre and the Council of Europe, should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Community and the Council of Europe provided for by Article 7(3) of Council Regulation (EC) No 1035/97 shall be approved on behalf of the European Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community (4). Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 21 December 1998. For the Council The President M. BARTENSTEIN (1) OJ L 151, 15. 6. 1997, p. 1. (2) OJ C 171, 5. 6. 1998, p. 10. (3) OJ C 359, 23. 11. 1998. (4) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.